Number of Managers 33Median Position Size 2.8%Maximum Position Size 8.0% Number of Strategies 8Average Position Size 2.9%Top 20 Holdings 83.1% Aetos Capital Hedge Fund of Fund Allocation Aetos Capital Distressed Investment Strategies Fund: 15% Aetos Capital Long/ Short Strategies Fund: 35% Strategy Allocation1 Quantitative: 6% Distressed: 15% Directional Equity: 2% Short-biased Equity: 2% Equity Hedged: 31% Convertible Arbitrage: 9% Historical Strategy Allocation ProductDescription:The Aetos Capital Balanced Portfolio is a tactically allocated portfolio comprised of allocations to Aetos Capital’s 1940 Act SEC-registered HedgeFunds of Funds, designed to provide U.S. and Offshore investors a consistent absolute return with lower volatility versus traditional markets.ThisPortfolio incorporates a fundamentally based investment process with a disciplined approach to strategy allocation, manager selection and portfoliomonitoring where risk management is integrated in every step. As of April 1, 2010: Investment Returns: As of3/31/10: Aetos Capital BalancedPortfolio2 90-Day TreasuryBills Barclays CapitalAggregate Index S&P 500 DRIIndex MSCIWorldIndex 1 Year Annualized Return 16.05% 0.12% 7.70% 49.76% 52.37% 3 Year Annualized Return -0.03% 1.54% 6.14% -4.16% -5.40% 5 Year Annualized Return 3.12% 2.61% 5.44% 1.93% 2.89% From Inception through 3/31/10: Average Annualized Return 4.40% 2.18% 5.06% 5.35% 6.98% Annualized Standard Deviation 4.62% 0.48% 3.90% 15.49% 16.56% Sharpe Ratio 0.48 - 0.74 0.20 0.29 Largest Calendar Qtr. Drawdown -8.74% - -2.44% -21.95% -21.77% Beta: Barclays Capital Aggregate Index 0.14 - Beta:S&P ndex 0.18 - Beta: MSCI World Index 0.19 - Chief Investment Officer: Anne Casscells - Menlo Park, CA For More Information Please Contact:Andrea
